Title: Thomas Jefferson to Levi Lincoln, 25 August 1811
From: Jefferson, Thomas
To: Lincoln, Levi


          
                   
                     Monticello 
                     Aug. 25. 11.
          It is long, my good friend, since we have exchanged a letter. and yet I demur to all prescription against it. I cannot relinquish the right of correspondence with those I have learnt to esteem. if the extension of common acquaintance in public life be an inconvenience, that with select worth is more than a counterpoise. be assured your place is high among those whose remembrance I have brought with me into retirement, and cherish with warmth. 
		  
		  
		   
		  I was overjoyed when I heard you were appointed to the supreme bench of national justice, and as much mortified when I heard you had declined it. you are too young to be entitled to withdraw your services from your country. you cannot yet number the quadraginta stipendia of the veteran. our friends, whom we left behind, have ceased to be friends among themselves. I am sorry for it, on their own account, and on my own, for I have sincere affection for them all. I hope it will produce no schisms among us, no desertions from our ranks: that no Essexman will find matter of triumph in it.
			 the secret treasons of his heart, and open rebellions on his tongue, will still be punished, while in fieri by the detestation of his country, and by it’s vengeance in the overt act. what a pity that history furnishes so many abuses of the punishment by exile, the most rational of all punishments for meditated treason.
			 
		  
		  
		   their great king beyond the water would doubtless recieve them as kindly as his Asiatic prototype did the fugitive aristocracy of Greece.—but let us turn to
			 good-humored things. how do you do? what are you doing? does the farm or the study occupy your time, or each by turns?
			 do you read law or divinity? and which affords the most curious and cunning
			 learning? which is most disinterested? 
		   and which was it that crucified it’s Savior? or were the two professions united among the Jews?
			 
		  
		  in that case what must their Caiaphases have been? answer me these questions, or any others you like
			 better, but let me hear
			 from you and know that you are well and happy. that you may long continue so is the prayer of your’s affectionately
          
            Th:
            Jefferson
        